 1 David J. Larson, Esq.                                John F. Palladino, Esq.
   dlarson@wwhgd.com                                    john@hankinsandman.com
 2 Nevada Bar No. 8837                                  Evan M. Labov, Esq.
   Ryan T. Gormley, Esq.                                evanl@hankinsandman.com
 3 rgormley@wwhgd.com                                   Sean P. Higgins, Esq.
   Nevada Bar No. 13494                                 seanh@hankinsandman.com
 4 WEINBERG, WHEELER, HUDGINS,                          HANKIN SANDMAN PALLADINO
     GUNN & DIAL, LLC                                    WEINTROB & BELL, P.C.
 5 6385 South Rainbow Blvd., Suite 400                  30 South New York Avenue
   Las Vegas, Nevada 89118                              Atlantic City, NJ 08401
 6 Telephone: (702) 938-3838                            Telephone: (609) 344-5161
 7 Local Counsel for Plaintiff,                         Pro Hac Counsel for Plaintiff,
   Ernest Bock L.L.C.                                   Ernest Bock L.L.C.
 8
                                  UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
     ERNEST BOCK, L.L.C.,
11
                                           Plaintiff,
12
     vs.                                                  Case No.: 2:19-cv-01065-JAD-EJY
13
     PAUL STEELMAN, individually; MARYANN
14
     STEELMAN, individually; PAUL STEELMAN,
15   as trustee of the Steelman Asset Protection Trust;
     MARYANN STEELMAN, as trustee of the
16   Steelman Asset Protection Trust; JIM MAIN, as
     trustee of the Steelman Asset Protection Trust;
17
     STEPHEN            STEELMAN;          SUZANNE
18   STEELMAN-TAYLOR; PAUL STEELMAN as
     trustee of the Paul C. Steelman and Maryann T.
19   Steelman Revocable Living Trust; MARYANN                  JOINT STIPULATION SETTING
     STEELMAN, as trustee of the Paul C. Steelman            ANSWER DEADLINE FOR CERTAIN
20                                                                    DEFENDANTS
     and Maryann T. Steelman Revocable Living Trust;
21   PAUL STEELMAN, as the trustee of the Paul                (First Request to Set Answer Deadlines)
     Steelman Gaming Asset Protection Trust;
22   KEEPSAKE, INC.; SMMR, LLC; SMMR, LLC,
23   SERIES A-Z; SSSSS, LLC; SSSSS, LLC, SERIES
     B; CHRISTIANIA, LLC; CHRISTIANIA, LLC,
24   SERIES A-Z; COMPETITION INTERACTIVE,
     LLC; PAUL STEELMAN, LTD.; STEELMAN
25   PARTNERS, LLP; PAUL STEELMAN DESIGN
26   GROUP, INC.; SAPT HOLDINGS, LLC, SERIES
     B; AARON SQUIRES; and MATTHEW
27   MAHANEY,

28                                      Defendants.
                                                Page 1 of 3
     22793285.3
 1            Plaintiff Ernest Bock, L.L.C. (“Bock”), the Steelman Parties1, and the Entity Defendants2,

 2   by and through the respective undersigned counsel, hereby submit this Joint Stipulation setting

 3   deadlines to file their answers to Bock’s Fourth Amended Complaint.3 The Steelman Parties shall

 4   file their answer(s) to Bock’s Fourth Amended Complaint on or before June 18, 2021. The Entity

 5   Defendants shall file their answer(s) to Bock’s Fourth Amended Complaint on or before July 12,

 6   2021.

 7
         DATED: June 18, 2021.                          DATED: June 18, 2021.
 8
         WEINBERG, WHEELER,              HUDGINS, BROWNSTEIN                  HYATT         FARBER
 9       GUNN & DIAL, LLC                         SCHRECK, LLP
10
         BY: _Sean P. Higgins___________                BY: _ Emily L. Dyer                 .
11
         DAVID J. LARSON, ESQ., #8837                   FRANK M. FLANSBURG III, ESQ., #6974
12       dlarson@wwhgd.com                              fflansburg@bhfs.com
         RYAN T. GORMLEY, Esq., #13494                  EMILY A. ELLIS, ESQ., #11956
13       rgormley@wwhgd.com                             eellis@bhfs.com
         6385 South Rainbow Blvd., Suite 400            EMILY L. DYER, ESQ., #14512
14                                                      edyer@bhfs.com
         Las Vegas, NV 89118                            100 North City Parkway, Suite 1600
15       Local Counsel for Plaintiff                    Las Vegas, NV 89106-4614
                                                        Attorneys for the Steelman Parties
16       HANKIN, SANDMAN, PALLADINO,
         WEINTROB & BELL, P.C.
17
         JOHN F. PALLADINO, ESQ. (pro hac vice)
18       john@hankinsandman.com
19       EVAN M. LABOV, ESQ. (pro hac vice)

20   1
       The “Steelman Parties” refer to Defendants Paul Steelman, individually; Maryann Steelman,
     individually; Paul Steelman, as trustee of the Steelman Asset Protection Trust; Maryann Steelman,
21   as trustee of the Steelman Asset Protection Trust; Stephen Steelman; Suzanne Steelman-Taylor;
     Paul Steelman, as trustee of the Paul C. Steelman and Maryann T. Steelman Revocable Living
22   Trust; Maryann Steelman, as trustee of the Paul C. Steelman and Maryann T. Steelman Revocable
     Living Trust; and Paul Steelman, as trustee of the Paul Steelman Gaming Asset Protection Trust.
23   2
       The “Entity Defendants” refer to Christiania, LLC; Christiania, LLC, Series A-Z; Competition
     Interactive, LLC; Keepsake, Inc.; Paul Steelman Design Group, Inc.; Paul Steelman, Ltd.; SAPT
24   Holdings, LLC, Series B; SMMR, LLC; SMMR, LLC, Series A-Z; SSSSS, LLC; SSSSS, LLC,
     Series, B; and Steelman Partners, LLP. Bock named SMMR, LLC, Series A-Z and Christiania,
25   LLC, Series A-Z as defendants and contends that they consist of fifty-two (52) separate defendants
     (i.e., SMMR, LLC, Series A; SMMR, LLC, Series B; etc.). Defendants disagree. In the interest
26   of brevity for this Stipulation, those defendants have been stylized as “Series A-Z.”
     3
        This stipulation does not include Defendants Jim Main, as trustee of the Steelman Asset
27   Protection Trust; Aaron Squires; and Matthew Mahaney because Aaron Squires and Matthew
     Mahaney have not yet appeared and Bock is still in the process of serving Jim Main, as trustee of
28   the Steelman Asset Protection Trust.
                                                 Page 2 of 3
     22793285.3
      evanl@hankinsandman.com
 1    SEAN P. HIGGINS, ESQ. (pro hac vice)
 2    seanh@hankinsandman.com
      30 South New York Avenue
 3    Atlantic City, NJ 08401
      Pro-Hac Counsel for Plaintiff
 4
      DATED: June 18, 2021.
 5
      BALLARD SPAHR, LLP
 6
      BY:      Maria A. Gall                  .
 7    MARIA A. GALL, ESQ., #14200
      gallm@ballardspahr.com
 8    1980 Festival Plaza Drive, Suite 900
      Las Vegas, NV 89135
 9    Attorney for the Entity Defendants
10

11                                            ORDER
12                                      21st
             IT IS SO ORDERED on this _________              June
                                                day of ____________________, 2021.
13

14                                                    ____________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             Page 3 of 3
     22793285.3
